Order unanimously affirmed, with costs. Memorandum: The city’s claim of error in law by the Commissioners of Appraisal in their receipt into evidence, and consideration in their deliberations, of tax equalization rates is without merit (City of Buffalo v. Irish Paper Co., 31 A D 2d 470, 475, affd. 26 N Y 2d 869; Chalmers & Sons v. State of New York, 35 A D 2d 864, 865). The grant of 5% additional allowance was a proper exercise of discretion by Special Term (see Matter of Dodge v. Tierney, 40 A D 2d 936). (Appeal *938from order of Onondaga Special Term in condemnation proceeding.) Present—Marsh, J. P., Witmer, Moule, Cardamone and Henry, JJ.